MONROE, J.
Defendant has appealed from a conviction and sentence under Act 84 of 1908, and presents his case on bills of exception to the overruling of motions to quash the indictment and in arrest of judgment, said motions having been based on the ground that the object of the act in question is not expressed in its title, as required by article 31 of the Constitution. The title reads:
“An act to amend and re-enact Act No. 115, of 1896, entitled ‘An act making it a felony for any person over the age of 18 years to have carnal knowledge of any unmarried female between the ages of 12 and 16 years, with her consent, and fixing the penalty therefor.’ ”
Act 115 of 1896 provides as the title indicates, and Act 84 of 1908 amends and reenacts it, thereby making it a felony for any person over the age of 17 years to have carnal knowledge of any unmarried, female between the ages of 12 and 18 years with her consent. The object expressed in the title (of the act of 1908) is to amend and re-enact an existing statute, the title of which is recited, and declares its object to be to deal with the subject of carnal knowledge between persons of certain ages, with the consent of the unmarried female in the case, and the text accomplishes that object by applying the penalty to persons of ages slightly different from those to whom the amend*613ed act applied it, a detail which it was unnecessary to state in the title.
This court has gone further, and held that the title of an act which states the object to be to amend and re-enact a section of the Revised Statutes, only the number of which is given, expresses its object within constitutional requirements. State ex rel. Farrar v. Garrett, 29 La. Ann. 637; State ex rel. Rills v. Barrow, 30 La. Ann. 657; State v. Brown, 41 La. Ann. 771, 6 South. 638; State ex rel. Mouton et al. v. Judge, 49 La. Ann. 1535, 22 South. 761; State v. Bazile, 50 La. Ann. 21, 23 South. 8; State v. Cognevich, 124 La. 420, 50 South. 439.
Judgment affirmed.